     Case 19-13300       Doc 100      Filed 12/18/19 Entered 12/19/19 11:18:37      Desc Main
                                       Document     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

   In re:
   SOMERVILLE BREWING COMPANY,                        Ch. 11
     Debtor                                           19-13300-FJB


                                Proceeding Memorandum and Order

MATTER:
Continued hearing:
#42 Motion filed by Debtor Somerville Brewing Company to Extend Use of Cash and Non-Cash
Collateral (Parker, Nina).
#54 Objection filed by Creditor Massachusetts Growth Capital (Liston, James)
#77 Supplemental Document: Reconciliation Report for October 2019 (Parker, Nina).
#93 Reconciliation Report for November 2019 filed by the Debtor
#94 Limited Objection filed by Creditor Massachusetts Growth Capital Corporation (Liston, James)
#99 Withdrawal of [94] Limited Objection filed by Creditor Massachusetts Growth Capital
Corporation

Decision set forth more fully as follows:
Hearing held. For the reasons stated on the record, the Debtor is authorized use of Cash Collateral
and Non-Cash Collateral on an interim basis through February 19, 2020, pursuant to the same
terms and conditions as previously allowed. On or before 4:30 p.m on February 5, 2020, the
Debtor shall file a further Motion for Use of Cash Collateral and Non-Cash Collateral and the Court
shall hold a hearing on February 19, 2020, at 11:30 a.m. Any and all objections shall be filed on or
before February 14, 2020 by 4:30 p.m. . The Debtor is directed to submit a proposed order by 4:30
p.m. on December 19, 2019.

In the event the Debtor files an assented to Motion for Use of Cash Collateral and Non-Cash
Collateral, the Court may cancel the hearing.




19-13300-FJB, Proceeding Memorandum and Order, page 1 of 2
     Case 19-13300       Doc 100      Filed 12/18/19 Entered 12/19/19 11:18:37         Desc Main
                                       Document     Page 2 of 2

                                                      By the Court,




                                                      Frank J. Bailey
                                                      United States Bankruptcy Judge

                                                      Dated: 12/18/2019




19-13300-FJB, Proceeding Memorandum and Order, page 2 of 2
